DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRIORITY
The instant application is a 35 USC 371 National Stage filing of International Application PCT/FR2018/052321, filed September 24, 2018, priority under 35 USC 119(a)-(d) from French Application FR1758830, filed September 25, 2017.

STATUS OF CLAIMS
Claims 1 and 4-10 are pending according to the claims filed with the application on September 30, 2020.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) dated August 21, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and compositions are novel and non-obvious over the prior art because of the claimed structural limitations which are not taught or suggested by the prior art. The closest prior art is, for example WO 2002/022785, which teaches structurally similar compounds of for . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1 and 4-10 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699